DELAWARE VIP® TRUST Delaware VIP Diversified Income Series (the “Series”) Supplement to the Series’ Statement of Additional Information dated April 29, 2016 The following information replaces the section of the Series’ Statement of Additional Information entitled "Portfolio Managers — Delaware Management Company — Other Accounts Managed”: The following chart lists certain information about types of other accounts for which each portfolio manager is primarily responsible as of Dec. 31, 2015, unless otherwise noted. Any accounts managed in a personal capacity appear under "Other Accounts" along with the other accounts managed on a professional basis. The personal account information is current as of June 30, 2015. No. of Accounts Total Assets Managed No. of Accounts with Performance Based-Fees Total Assets in Accounts with Performance- Based Fees Damon J. Andres Registered Investment Companies 8 $2.1 billion 0 $0 Other Pooled Investment Vehicles 1 $61.3 million 0 $0 Other Accounts 8 $595.0 million 0 $0 Kristen E. Bartholdson Registered Investment Companies 8 $12.1 billion 0 $0 Other Pooled Investment Vehicles 6 $1.0 billion 0 $0 Other Accounts 38 $7.2 billion 1 $2.4 billion Todd A. Bassion Registered Investment Companies 3 $335.8 million 0 $0 Other Pooled Investment Vehicles 2 $26.0 million 0 $0 Other Accounts 14 $653.5 million 0 $0 Christopher S. Beck Registered Investment Companies 6 $4.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 14 $270.9 million 0 $0 Adam H. Brown Registered Investment Companies 13 $12.5 billion 0 $0 Other Pooled Investment Vehicles 5 $993.1 million 2 $518.3 million Other Accounts 14 $736.3 million 0 $0 Stephen G. Catricks Registered Investment Companies 6 $4.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 9 $85.2 million 0 $0 Liu-Er Chen Registered Investment Companies 8 $3.2 billion 0 $0 Other Pooled Investment Vehicles 5 $757.4 million 0 $0 Other Accounts 10 $954.0 million 1 $218.1 million Wen-Dar Chen Registered Investment Companies 3 $9.3 billion 0 $0 Other Pooled Investment Vehicles 1 $274.0 million 0 $0 Other Accounts 11 $199.7 million 0 $0 Craig C. Dembek Registered Investment Companies 10 $3.9 billion 0 $0 Other Pooled Investment Vehicles 1 $17.1 million 1 $17.1 million Other Accounts 1 Less than $1 million 0 $0 Roger A. Early Registered Investment Companies 15 $23.1 billion 0 $0 Other Pooled Investment Vehicles 4 $654.1 million 0 $0 Other Accounts 52 $6.3 billion 0 $0 Edward A. Gray Registered Investment Companies 5 $1.3 billion 0 $0 Other Pooled Investment Vehicles 2 $26.2 million 0 $0 Other Accounts 4 $658.7 million 0 $0 Paul Grillo Registered Investment Companies 16 $21.9 billion 0 $0 Other Pooled Investment Vehicles 10 $1.0 billion 0 $0 Other Accounts 21 $972.8 million 0 $0 Scott P. Hastings* Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 2 $68.4 million 0 $0 J. David Hillmeyer Registered Investment Companies 10 $12.7 billion 0 $0 Other Pooled Investment Vehicles 3 $325.8 million 0 $0 Other Accounts 23 $2.8 billion 1 $618.2 million Nikhil G. Lalvani Registered Investment Companies 8 $12.1 billion 0 $0 Other Pooled Investment Vehicles 6 $1.0 billion 0 $0 Other Accounts 39 $7.2 billion 1 $2.4 billion Kent P. Madden Registered Investment Companies 6 $4.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 8 $85.2 million 0 $0 Paul A. Matlack Registered Investment Companies 13 $2.1 billion 0 $0 Other Pooled Investment Vehicles 10 $61.3 million 0 $0 Other Accounts 3 $103.3 million 0 $0 John P. McCarthy** Registered Investment Companies 10 $3.9 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Brian McDonnell Registered Investment Companies 6 $11.9 billion 0 $0 Other Pooled Investment Vehicles 10 $1.0 billion 0 $0 Other Accounts 65 $4.6 billion 0 $0 Kelly A. McKee Registered Investment Companies 8 $2.1 billion 0 $0 Other Pooled Investment Vehicles 1 $61.3 million 0 $0 Other Accounts 8 $595.0 million 0 $0 D. Tysen Nutt, Jr. Registered Investment Companies 9 $12.4 billion 0 $0 Other Pooled Investment Vehicles 6 $1.0 billion 0 $0 Other Accounts 36 $7.2 billion 1 $2.4 billion Christopher M. Testa Registered Investment Companies 17 $22.5 billion 0 $0 Other Pooled Investment Vehicles 11 $906.0 million 0 $0 Other Accounts 19 $2.0 billion 1 $618.2 milion Robert A. Vogel, Jr. Registered Investment Companies 8 $12.1 billion 0 $0 Other Pooled Investment Vehicles 6 $1.0 billion 0 $0 Other Accounts 39 $7.2 billion 1 $2.4 billion Babak Zenouzi Registered Investment Companies 14 $3.1 billion 0 $0 Other Pooled Investment Vehicles 2 $78.5 million 1 $17.1 million Other Accounts 8 $595.0 million 0 $0 * Scott P. Hastings became portfolio manager of Delaware VIP® REIT Series in July 2016.Information for Mr. Hastings is as of May 31, 2016. **In addition to serving as portfolio manager for Delaware VIP High-Yield Series, John P. McCarthy became portfolio manager of Delaware VIP Diversified Income Series in July 2016.Information for Mr. McCarthy is as of June 30, 2016. Please keep this Supplement for future reference. This Supplement is dated August 1, 2016.
